DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on the provisional application 62/893,484 filed on 08/29/2019. All claims of the instant application, 16/937,051, will receive the effective filing date of 08/29/2019.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121
I. Claims 1-6 and 18-21, drawn a screening device/kit comprising a test strip or membrane with galactose oxidase pre-embedded and a container with Schiff reagent solution, classified in G01N 2333/904. 
II. Claims 7-17 and 22-24, drawn to a method comprising applying mucus or body fluid to a test strip or membrane with galactose oxidase pre-embedded, and activating a container with Schiff reagent solution and contacting the solution with the test strip or membrane, classified in G01N 33/558. Claims 22-24 are “use” claims interpreted as methods steps. 
 The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of invention I can be used in a materially different process, such as the detection of antifreeze glycoproteins because galactose oxidase catalyzes the oxidation alcohol to aldehyde, which is detectable using a Schiff’s reagent. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification: G01N 2333/904; G01N 33/558;
 (b) the inventions require a different field of search including: searching different classes/subclasses, searching different electronic resources and, or employing different search queries 
 (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
During a telephone conversation with Nicholas DiCeglie on 10/03/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6 and 18-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 and 22-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Accordingly, claims 1-6 and 18-21 will be examined. 

Claim Objections
Claims 1-2 and 18-19 are objected to because of the following informalities: “comprising”, on line 2, should read “, comprising:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0003468 to Evelegh, in view of US 4220503 to Johnson (1980).

Regarding claims 1, 2, 5, 18 and 19, Evelegh teaches a test for body secretions and a kit for use therein, useful in cancer diagnosis [p.2, para. 0017, line 2-3]. Samples include mucus [p.2 para. 0018, line 2], and the said analyte to be assayed consists essentially of carbohydrate markers indicative of abnormalities [p.8, claim 5, line 5-6]. The kit includes a substrate with a porous surface (membrane), for receiving and holding the sample [p.2, para. 0024, lines 1-2], a source of galactose oxidase, adapted to apply galactose oxidase to a substrate surface, [p.2, para. 0025, lines 1-2], and a source of Schiff's reagent [p.2, para 0026, line 1]. Wherein, the required reagents are in appropriately sealed packages such as vials, bottles, a container or other confining means [p.6, para. 0081, lines 2-5]. Therefore, the contained Schiff reagent set forth is capable of being manually activated by breaking a barrier that separates the reagent from test strip or membrane.  
Evelegh does not teach a test strip or membrane with galactose oxidase pre-embedded.
However, Johnson teaches galactose oxidase enzyme immobilized anywhere in or on a membrane [column 3, lines 51-53], that is usable for quantitative determination of any number of substances which are effectively convertible by activated galactose oxidase enzyme to ultimately produce hydrogen peroxide [column 4, lines 5-8]. Substances for detection include glucose (a carbohydrate) [column 1, line 15]. Note, immobilized galactose oxidase is equivalent to the pre-embedded galactose oxidase of the instant claim (see instant specification [p. 7, para. 0029, line 2-4]).
It would have been obvious to a person of ordinary skill in the art, prior to the filing date, to modify the kit taught by Evelegh with the immobilized galactose oxidase membrane taught by Johnson. One would have been motivated to combine prior art references because Johnson et al. suggest immobilization prolongs reuse of the enzyme and allows for greater reproducibility [column 2, lines 44-46]. There would have been a reasonable expectation of success because both Johnson and Evelegh are in the same field of analyte detection in a specimen using galactose oxidase. 

Regarding claim 3 and 20, Evelegh teaches a membrane with surface porosity that allows additional spreading of the mucus sample to expose additional carbohydrate markers in the sample to participate in the oxidation and color development reactions [p.4, para. 0056, lines 1-6].
Evelegh does not teach a test strip or membrane with galactose oxidase pre-embedded, wherein the galactose oxidase is microencapsulated.
However, Johnson teaches immobilized galactose oxidase between a thin cellulose acetate inner layer and a perforated polycarbonate [column 5, lines 34-35].  This is equivalent to the microencapsulation materials taught within the instant specification, which includes one or more polymers, cellulose derivatives and polycarbonate (see instant specification [p.11, para. 0046, line 2; p.12, para. 0047, lines 2 and 3 from top of page]).
It would have been obvious to a person of ordinary skill in the art, prior to the filing date, to substitute the porous membrane of Evelegh with the perforated immobilized galactose oxidase membrane of Johnson. One would be motivated to do so because Johnson suggests immobilization prolongs reuse of the enzyme and allows for greater reproducibility [column 2, lines 44-46]. There would have been a reasonable expectation of success because both references are in the same field of using galactose oxidase to enzymatically oxidize analytes for subsequent detection. 

Regarding claim 4 and 21, Evelegh teaches a process where galactose oxidase is added to a test card and dipped into distilled water, before Schiff reagent is applied [p.4, para. 0059, lines 2-6]. 
Evelegh does not teach the test strip or membrane further contains dry culture medium, wherein the dry culture medium can activate the galactose oxidase once water is added onto the test strip or membrane. 
However, Johnson teaches immobilized galactose oxidase between a thin cellulose acetate inner layer and a perforated polycarbonate [column 5, lines 34-35]. According to the instant specification, mucus is reacted with the enzyme galactose oxidase by moistening a cellulose membrane filter (see instant specification [p. para.005, lines 3-4]).  Therefore, the cellulose acetate inner layer taught by Johnson is a dry culture medium capable of activating galactose oxidase once water is added.
It would have been obvious to a person of ordinary skill in the art, prior to the filing date, to substitute the test card taught by Evelegh with the immobilized galactose oxidase membrane taught by Johnson. One would be motivated to do so because Johnson et al. suggest immobilization prolongs reuse of the enzyme and allows for greater reproducibility [column 2, lines 44-46]. There would have been a reasonable expectation of success because both references are in the same field of using galactose oxidase to enzymatically oxidize analytes for subsequent detection.

Regarding claim 5, Evelegh teaches a source of Schiff's Reagent [p.2 0026, line 1] and a kit that includes required reagents in appropriately sealed packages such as vials or bottles, a container or other confining means in which the color developing reactions whilst preventing spread of the reagents over too wide an area [p.6, para. 0081, lines 2-7]. This encompasses the limitation because it implies that Schiff’s reagent is separated from the test strip.  

Regarding claim 6, Evelegh teaches chemical reagents are storage stable [p.7, para. 0087, lines 18-19]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/936,998 to Shamsuddin in view of US 4220503 to Johnson (1980).  
Claim 1 of Shamsuddin ‘998 recites a screening device for rapidly testing a human being for expression of a mucosal carbohydrate comprising a test strip or membrane with a Schiff reagent pre-embedded, and a container with a galactose oxidase solution, wherein the Schiff reagent can be activated to contact a sample after oxidation by galactose oxidase.  
Claim 2 of Shamsuddin ‘998 recites a screening device for rapidly testing a human being for a cancerous or precancerous condition comprising a test strip or membrane with a Schiff reagent pre-embedded, and a container with a galactose oxidase solution, wherein the Schiff reagent can be activated to contact a sample after oxidation by galactose oxidase.  
Claim 3 of Shamsuddin ‘998 recites the screening device according to claim 1, wherein the Schiff reagent is microencapsulated.  
Claim 4 of Shamsuddin ‘998 recites the screening device according to claim 1, the test strip or membrane further contains dry culture medium, wherein the dry culture medium can activate galactose oxidase once a sample is added onto the test strip or membrane.  
Claim 5 of Shamsuddin ‘998 recites the screening device according to claim 1, wherein the Schiff reagent solution is activated by contacting the pre-embedded Schiff reagent with a pore-forming agent.  
Claim 6 of Shamsuddin ‘998 recites the screening device according to claim 1, wherein the galactose oxidase solution is a storage-stable galactose oxidase solution.  
Claim 16 of Shamsuddin ‘998 recites a screening kit for rapidly testing a human being for expression of a mucosal carbohydrate comprising a test strip or membrane with a Schiff-reagent pre-embedded, and a container with galactose oxidase solution.  
Claim 17 of Shamsuddin ‘998 recites a screening kit for rapidly testing a human being for a cancerous or precancerous condition comprising a test strip or membrane with a Schiff reagent pre-embedded, and a container with a galactose oxidase solution.  
Claim 18 of Shamsuddin ‘998 recites the screening kit according to claim 16, wherein the Schiff reagent is microencapsulated. 
Claims 1-18 of Shamsuddin ‘998 lack a test strip or membrane with galactose oxidase pre-embedded and a container with Schiff reagent solution; a test strip or membrane with galactose oxidase microencapsulated; and a storage-stable Schiff reagent. 
Johnson teaches galactose oxidase enzyme immobilized anywhere in or on a membrane [column 3, lines 51-53].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have swapped the placement of the galactose oxidase and Schiff’s reagent, as recited in claims 1-3 and 6 of Shamuddin ‘998, with the membrane comprised of immobilized (i.e. pre-embedded and microencapsulated) galactose oxidase taught by Johnson to arrive at a test for mucosal carbohydrates comprising a membrane with immobilized galactose oxidase and a container of storage-stable Schiff’s solution. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of copending Application No. 17/314,502 in view of US 2005/0003468 to Evelegh, further in view of US 4220503 to Johnson (1980).  
Claim 1 of Shamsuddin ‘502 recites a screening method for rapidly testing a subject for a cancerous or precancerous condition, (b) assaying a portion of the sample for the presence therein of glycoprotein containing at least one carbohydrate, by briefly subjecting the sample to oxidizing conditions which are capable of selectively oxidizing only the cyclic sugar moieties of any said marker carbohydrate present in the glycoprotein in the sample at a hydroxy group-bearing ring carbon atom thereof to form an aldehydic sugar moiety and then visualizing any aldehydic saccharide groups thus formed with a Schiff’s base dye; (c) also assaying a portion of the biological sample for the presence therein of any glycoprotein by subjecting the sample to the oxidizing action of an oxidizing agent which oxidizes the saccharide moieties of any glycoprotein therein to aldehydic sugar moieties and then visualizing any thus-produced aldehydic sugar moieties, the presence of thereby formed aldehydic sugar moieties confirming the adequacy of the sampling and the absence therein of thereby formed aldehyde sugar moieties establishing that the negative test results were due to sampling error; (d) retesting the individual in the same manner with a fresh biological sample, if the first sample assays negative in steps (b) and (e)44 91741995v.20107443.102US1diagnosing the asymptomatic patient as having cancer or a precancerous condition based on visualizing a color change in the Schiff's base dye. Claim 4 of Shamsuddin ‘502 recites oxidized glycoprotein is then assayed for oxidized vicinal galactose moieties. Claim 5 of Shamsuddin ‘502 recites method according to claim 4, wherein the galactose moieties are oxidized with galactose oxidase.
Claims 1, 4 and 5 of Shamsuddin ‘502 lack a screening device or kit rapidly testing a human being for expression of a mucosal carbohydrate comprising a test strip or membrane with galactose oxidase pre-embedded, and a container with Schiff reagent solution, wherein the Schiff reagent solution is not initially in contact with the test strip or membrane. 
Evelegh teaches a test for body secretions and a kit for use therein, useful in cancer diagnosis [p.2, para. 0017, line 2-3]. Samples include mucus [p.2 para. 0018, line 2], and the said analyte to be assayed consists essentially of carbohydrate markers indicative of abnormalities [p.8, claim 5, line 5-6]. The kit includes a (membrane) substrate with a porous surface, for receiving and holding the sample [p.2, para. 0024, lines 1-2], a source of galactose oxidase, adapted to apply galactose oxidase to a substrate surface, [p.2, para. 0025, lines 1-2], and a source of Schiff's Reagent [p.2, para 0026, line 1], wherein the required reagents are appropriately sealed packages such as vials, bottles, a container or other confining means [p.6, para. 0081, lines 2-5]. Johnson teaches immobilized galactose oxidase between a thin cellulose acetate inner layer and a perforated polycarbonate [column 5, lines 34-35].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have packaged the Schiff’s base dye and the galactose oxidase as recited in claims 1, 4 and 5 of Shamsuddin ‘502, in to a kit, as taught by Evelegh, and to have embedded the galactose oxidase in a membrane, as taught by Johnson, in order to provide the user with a portable kit, for testing a mucosal carbohydrate.  

This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 4,857,457 in view of US 4220503 to Johnson (1980).
Claim 15 of Shamsuddin ‘457 recites a diagnostic kit for detecting the presence of precancer or cancer of the large intestine according to the process of claim 1, which comprises a container comprising separately packaged galactose oxidase, a water-insoluble support capable of absorbing said large intestinal mucus, and basic fuchsin. Claim 16 recites a diagnostic kit according to claim 15, wherein the basic fuchsin is packaged as Schiff's reagent. 
Claims 15 and 16 of Shamsuddin ‘457 lack a test strip or membrane with galactose oxidase pre-embedded. 
Johnson teaches galactose oxidase enzyme immobilized anywhere in or on a membrane [column 3, lines 51-53].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have substituted the separately packaged galactose oxidase and water-insoluble support recited in claim 15 Shamsuddin ‘457 with the immobilized galactose oxidase enzyme membrane, as taught by Johnson, in order to prolong reuse of the enzyme and allows for greater reproducibility [column 2, lines 44-46].

Claims 1 ,2, 3, 6 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 5,162,202 in view of US 4220503 to Johnson (1980).
Claim 1 of Shamsuddin ‘202 recites a diagnostic kit for detecting a cancerous condition in human beings and for determining sample sufficiency which comprises galactose oxidase; a water-insoluble support capable of absorbing rectal mucus; periodic acid; and a solution of basic fuchsin which is storage stable for at least one year and which is produced by storing a basic solution of fuchsin [column 10, lines 4-9]. Claim 2 of Shamsuddin ‘202 recites diagnostic kit according to claim 1, wherein the basic fuchsin is a Schiff's Reagent and the water-insoluble support is a membrane filter [column 10, lines 15-17]. 
Claims 1 and 2 of Shamsuddin ‘202 lack galactose oxidase pre-embedded in a membrane. 
Johnson teaches galactose oxidase enzyme immobilized anywhere in or on a membrane [column 3, lines 51-53]. 
It would have been obvious to a person of ordinary skill in the art, prior to the filing date, to have modified the galactose oxidase and water-insoluble support of Shamsuddin ‘202 with the immobilized galactose oxidase enzyme membrane taught by Johnson, in order to prolong reuse of the enzyme and allow for greater reproducibility [column 2, lines 44-46].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carte US 2007 /0065893 Al
Vucenik I, Gotovac J, Druzijanic N, Shamsuddin AM. Usefulness of galactose oxidase-Schiff test in rectal mucus for screening of colorectal malignancy. Anticancer Res. 2001 Mar-Apr;21(2B):1247-55. PMID: 11396195.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/KIMBERLY C. BREEN/Examiner, Art Unit 1657